Quayle (Quayle) as well as twenty "John Doe" defendants. Peschmann is mainly a

freelance political reporter, with other writing credits to her portfolio. She wrote an article

about Defendant Hagmann for publication on a site called Canada Free Press about

Hagmann's claim that he was being targeted for surveillance by the National Security

Agency of the United States. Plaintiff claims the information provided by Hagmann and

upon which she based her article was false. She later issued public retractions of her article.

         The details of the disagreement between the parties were played out in public on both

sides as not only did Plaintiff write several articles along with her retractions that were critical of

Defendants, but Defendants, in turn, on their own Internet media programs and elsewhere were

critical of Plaintiff and her accusations against them. The Report and Recommendation provides

the details of these episodes and they will not be repeated here but to say that Plaintiff's Second

Amended Complaint, the operative pleading, reads as a soul-baring catalog of complaints of

Defendants' comments about her and critique after critique of Defendants' work and political

views.

         The Report and Recommendation appropriately takes to task Plaintiffs pleading for its

length, repetitiveness and refusal to provide concise statements of factual allegations as required

by Rule 8 of the Federal Rules of Civil Procedure. 1 The burden this imposes on court resources i

substantial and would strain the patience of any Judge, even when accounting for the fact that

Plaintiff is a pro se litigant. For her part, Plaintiff has apologized for the length and breadth of



1
  "[T]he Second Amended Complaint, without exhibits, is one hundred and thirty-five pages in length. It consists of
five hundred and thirty-seven paragraphs, one hundred and twenty-four footnotes, and forty-three exhibits, which
add approximately two hundred and fifty additional pages to the pleading and bring its approximate total length to
three hundred and eighty-eight pages." ECF No. 124 at pp.3-4.
